Citation Nr: 1231596	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  07-09 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's daughter, and appellant's son-in-law




ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1955.  He died in August 2004.  His surviving spouse is the appellant in this claim.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In July 2008, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge and gave testimony in support of her claim.  In November 2008 and September 2011, the Board remanded this case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp 2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.

As previously noted by the Board, the appellant seeks service connection for the cause of the Veteran's death.  She contends that he was exposed to asbestos in service and that his death is related to that exposure.  She believes that the Veteran died of a form of asbestosis that developed into lung cancer.  In essence, she contends that the exposure to asbestos was a contributing factor to the Veteran's fatal lung cancer.

The service department records confirm the Veteran's service as a turret systems mechanic and gunner for B-36 bombers while in the Air Force.  The Certificate of Death shows that the Veteran died in August 2004.  The cause of death was reported as lung cancer with tobacco being another significant condition contributing to death, but not resulting in the underlying cause.  The medical records in the file show that the Veteran was diagnosed with pleural effusions and mesothelial cells, pneumonia, and chronic obstructive pulmonary disease (COPD), in addition to his lung cancer.  Asbestos fibers are recognized by VA to produce pleural effusions and fibrosis, pleural plaques, and mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(b).  Thus, the Veteran died of a disease which has been recognized as potentially associated with asbestos exposure.

As previously noted by the Board, with asbestos related claims, VA must determine whether military records demonstrate asbestos exposure during service, and if so, determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(h).  VA must also ensure that proper development of the evidence is accomplished to determine whether or not there is pre-service and/or post- service asbestos exposure.  Id.  The Board twice remanded this case for the purpose of determining if the Veteran had inservice asbestos exposure while working as a turret mechanic in the United States Air Force and while flying in a B-36.  Pursuant to the last Board remand, the RO contacted the National Museum of the United States Air Force who in turn referred the RO to the Smithsonian Air and Space Museum (NASM) to obtain copies of relevant technical orders to determine the principal manufacturers of components and products relative to the presence of asbestos in the turret of the 
B-36 planes.  The RO then contacted the NASM, stating that the United States Air Force had suggested that the RO acquire copies of the relevant technical orders because the best evidence that products containing asbestos may have been used on an airframe that could be found in the listing of "principal manufacturers of components and products found in the aircrafts' Illustrated Part and Breakdown Technical Orders (-4 Series).

In response, in December 2011, the NASM stated that it was unclear which model B-36 was involved and provided a list of all parts catalogs that could be ordered as well as manuals which could also be ordered.  NASM also indicated that as of the next month, January 2012, the paper reproduction would be available.  The acquisition of these materials, however, is costly.  

Thereafter, the appellant was provided a February 2012 "Formal Finding of Unavailability" which indicated that, in pertinent part, the response from NASM was negative.  She was told the same via a February 2012 letter and the June 2012 supplemental statement of the case.  

The Board observes that the response from NASM was not negative, but rather indicated that further reference could be made via the parts catalogs and manuals, which could be ordered, and then apparently evaluated.  On remand, the appellant should be properly notified that she may obtain this information and she should be given a copy of the NASM February 2012 letter and attachments so she can obtain the information, should she decide to do so.  She was improperly told that the response was negative when this was not the case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Inform the appellant and her representative of the substance of the December 22, 2011 letter from the NASM, provide them a copy of this letter, and provide them a copy of all of the attachments accompanying the letter.  The appellant (and her representative) should be informed that she may obtain any of these parts catalogs and manuals on her own and submit them to VA in support of her claim.

2.  Then, if the appellant thereafter provides information showing that the Veteran had inservice asbestos exposure, obtain a VA medical opinion by a pulmonary specialist who has reviewed the claims file.  The examiner should be requested to provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that lung cancer had its clinical onset during service, within the initial post-service year, or is related to any in-service disease, event, or injury. 

The examiner should discuss the post-service diagnoses of pleural effusions and mesothelial cells, pneumonia, COPD, and lung cancer, and indicate if they were the result of service to include claimed asbestos exposure. 

The examiner should provide a complete rationale for all opinions expressed and conclusions reached. 

3. Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the appellant and her representative should be provided with a supplemental statement of the case as to the issue on appeal and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

